IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE FIFTH CIRCUIT



                                             No. 01-40233
                                           Summary Calendar



BROWN FREIGHT SYSTEMS, INC.,

                                                                                            Plaintiff-Appellant,

                                                   versus

TEXACO, INC.,

                                                                                           Defendant-Appellee.

                        - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- -
                          Appeal from the United States District Court
                                  for the Southern District of Texas
                                       USDC No. B-99-CV-120
                        ---------------------------------
                                            October 17, 2001

Before DAVIS, BENAVIDES and STEWART, Circuit Judges:

PER CURIAM:*

       Brown Freight Systems, Inc., (BFS), appeals from the district court’s decision granting

summary judgment to Texaco, Inc., in BFS’s discrimination claim brought pursuant to 42 U.S.C. §

1981. Although BFS established that it was a minority-owned business, it failed to establish a prima

facie case of discrimination because there was no genuine issue of material fact whether the company

was qualified for an available contract with Texaco. See LaPierre v. Benson Nissan, Inc., 86 F.3d

444, 448 (5th Cir. 1996). Accordingly, the district court did not err in granting Texaco summary

judgment on BFS’s § 1981 claim, and the court’s decision is AFFIRMED. See McDonnell-Douglas

Corp. v. Green, 411 U.S. 792, 801-02 (1973).



       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.